Detailed Action

Objections

Claim(s) 5, 8, 10 and 18 is/are objected to because of the following informalities:  

In regards to claim 5, the claim recites in line 1 “a priority of the data associated with the sensor signal”. The recited priority was already claimed in claim 1. Therefore, line 1 of the claim must recite “[[a]] the priority of the data associated with the sensor signal”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 8, the claim recites in line 2 “a request for processing based on a priority of the data associated with the sensor signal”. The recited request and priority were already claimed in claim 1. Therefore, line 2 of the claim must recite “[[a]] the request for processing based on [[a]] the priority of the data associated with the sensor signal”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 10, the claim recites in line 2 “determine a level of oil in the oil storage tank”. The recited level was already claimed in claim 1. Therefore, line 2 of the claim must recite “determine [[a]] the level of oil in the oil storage tank”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 18, the claim has the same issues described for claim 5 above. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 7, 13, 17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 4, the claim recites in line 2 “the sensor transmitters”. The word “the” in front of the limitation(s) “transmitters” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines one sensor transmitter. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the sensor transmitter 

In regards to claim 7, the claim recites in line 2 “from the group consisting of”. The word “the” in front of the limitation(s) “group” means that the limitation(s) was/were a group consisting of”.

In regards to claim 13, the claim recites in line 2 “to determine a whether a leak exists”. It is unclear if the “a” before the word “whether” is just a typo or if some limitations are missing from the claim. For this reason, the claim is indefinite.

In regards to claim 17, the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite.

In regards to claim 20, the claim has the same issues described for claim 7 above. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-8, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US-6,967,589) and Maturana et al. (US-9,614,963).

In regards to claim 1, Peters teaches a system for event logging comprising a sensor, wherein the sensor is configured to monitor a device associated with an oil well [fig. 1 element 120 (sensor), col. 1 L. 14-16]. Furthermore, Peters teaches that the system comprises a sensor transmitter in communication with the sensor [fig. 1 element 120, fig. 4 element 435], and a central computer in communication with the sensor transmitter via a central computer transmitter [fig. 2 element 200, col. 14 L. 59-63]. Also, Peters teaches that the central computer includes a processor and memory storing non-transitory computer executable instructions, executable by the processor to receive a sensor signal from the sensor via the sensor transmitter, wherein the sensor signal is associated with a level of oil in an oil storage tank [fig. 1 element 95 (oil tank), fig. 2 element 200 (processor and memory with instructions), col. 4 L. 18-19, col. 5 L. 13-14 and L. 37-38, col. 6 L. 27-31 and L. 61-67, col. 11 L. 54-55, col. 14 L. 59-63].  
Peters teaches that the processor of the central computer is configured to receive additional data associated with additional sensor signals and that alarms can be generated based on the level of oil in the oil storage tank [fig. 1 elements 100, 110 and 130, col. 6 L. 27-32, col. 11 L. 63-67, col. 12 L. 30-36 and L. 45-50]. However, Peters does not teach that the processor is configured to prioritize data that corresponds to the alarm/event of the level of oil in the oil storage tank, to create a priority queue and to and generate a request for processing.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Maturana’s teachings of prioritizing data corresponding to detected events in the system taught by Peters because it will permit the central computer to process and display data regarding an event such as an alarm based on the level of oil first and to process and display other data that is not important later.

In regards to claim 2, the combination of Peters and Maturana, as applied in claim 1 above, further teaches that alarms can be provided to a field technician and that one of the alarms can indicate when the oil tank is full [see Peters col. 9 L. 54-60 (alarm 

In regards to claim 5, the combination of Peters and Maturana, as applied in claim 1 above, further teaches that an alarm is transmitted when the data indicates that the tank is full [see Peters col. 11 L. 63-67].  Also, the combination teaches that the system can be programed so alerts can have higher priority than regular data [see Maturana col. 11 L. 54-56 and L. 59-61, col. 12 L. 27-36]. The aforementioned teachings mean that data associated with the sensor signal indicating a high level of oil in the tank will have higher priority than data associated with the sensor signal indicating a low level of oil. The combination does not explicitly teach that priority increases as the level of oil in the oil storage tank increases. However, it is clear from the combination’s teachings that priority of the data can be set based on the level of oil and that a high level of oil has higher priority than a low level of oil. Therefore, it would have been obvious to one of ordinary skill in the art, before the filling date of the claim invention, to modify the combination’s system so the priority increases as the level of oil in the oil storage tank increases because it will permit the system to know faster when the tank is becoming full instead of waiting for an indication that the tank is already full.  

In regards to claim 6, the combination of Peters and Maturana, as applied in claim 1 above, further teaches that the system comprises a device sensor, the device 

In regards to claim 7, the combination of Peters and Maturana, as applied in claim 6 above, further teaches that the device associated with the oil well is selected from a well head, a pipe line and other equipment of the well [see Peters fig. 1 elements 100 (well head) and 110 (pipeline), col. 5 L. 22-26 and L. 50-59]. The combination does not explicitly teaches that the device is selected from a group consisting of a well head, a pipe line, an electric motor, a compressor, a generator, and a pump. However, the combination clearly teaches that sensors can be placed on any desired well equipment. Therefore, it would have been obvious to one of ordinary skill in the art, before the filling date of the claim invention, to select the device from the claimed group because it will permit the system to monitor parameters of the devices in the claimed group and to make decisions based on the monitored data.

In regards to claim 8, the combination of Peters and Maturana, as applied in claim 1 above, teaches that the system can comprise a plurality of wells and that each well comprises an oil tank [see Peters fig. 1, fig. 11, col. 4 L. 60-65]. This teaching means that the system comprises a first oil tank and a second oil tank. The combination further teaches that alarms can be generated when a tank is full and that alerts can have higher priority than regular data [see Peters col. 11 L. 63-67, see Maturana col. 11 L. 54-56 and L. 59-61, col. 12 L. 27-36]. These teachings means that if the first tank is full while the second tank is not full, the data from the first tank will have higher priority 

In regards to claim 14, the combination of Peters and Maturana, as shown in claim 1 above, teaches the claimed limitations. Furthermore, the combination teaches that the system comprises a remote terminal unit that interfaces the sensor transmitter with the sensor [see Peters fig. 4 elements 405, 420 and 435].  

In regards to claim 15, the combination of Peters and Maturana, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 18, the combination of Peters and Maturana, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 19, the combination of Peters and Maturana, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 20, the combination of Peters and Maturana, as shown in claim 7 above, teaches the claimed limitations.

Claim(s) 3, 4, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US-6,967,589) and Maturana et al. (US-9,614,963) as applied to claim(s) 1 and 8 above, and further in view of Carlin et al. (US-4,551,719) and Van Der Linde et al. (US-9,823,108).

In regards to claim 3, the combination of Peters and Maturana, as applied in claim 1 above, further teaches that the system comprises a remote terminal unit that includes a microprocessor [see Peters fig. 4 elements 400 (remote terminal unit) and 420 (microprocessor)]. Also, the combination teaches that the remote terminal unit is in communication with the sensor and the sensor transmitter [see Peters fig. 4 elements 420, 435 and 405]. 
Peters does not teach that the remote terminal unit stops oil from flowing into the oil storage tank.
On the other hand, Carlin teaches that the remote terminal unit can close a valve that stops oil from flowing into the storage tank when the sensor data indicates that the tank is full [fig. 14 elements 1400 and 1340, col. 7 L. 31-35, col. 9 L. 1-4, col. 27 L. 58-61]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Carlin’s teachings of controlling flow of oil into the tank by the remote terminal unit in the system taught by the combination because it will permit the system to prevent overfilling of the tank.
The combination of Peters, Maturana and Carlin does not teach that the valve can be controlled by the central computer.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Van’s teachings of controlling the valve by the central computer based on the received data in the system taught by the combination because it will permit the central computer to close the valve remotely when an event has been detected on the oil tank.
 
In regards to claim 4, the combination of Peters, Maturana, Carlin and Van, as applied in claim 3 above, further teaches that the remote terminal unit interfaces the sensor, the sensor transmitter, and the central computer [see Peters col. 6 L. 27-31, col. 14 L. 59-63].  

In regards to claim 9, the combination of Peters and Maturana, as applied in claim 8 above, teaches that the system can comprise a plurality of wells and that each well comprises an oil tank [see Peters fig. 1, fig. 11, col. 4 L. 60-65]. This teaching means that the system comprises a first oil tank in a first well and a second oil tank in a second well. 
Peters does not teach that the oil well of the first tank can be shut down.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Carlin’s teachings of controlling flow of oil into the tank by the remote terminal unit in the system taught by the combination because it will permit the system to prevent overfilling of the tank.
The combination of Peters, Maturana and Carlin does not teach that the valve can be controlled by the central computer.
On the other hand, Van teaches that a system comprising a valve and central computer; wherein the central computer can transmit an instruction based on received data to a remote terminal unit instructing the remote terminal unit to close the valve [col. 3 L. 43-48]. This teaching means that the request for processing includes an instruction to shut down a system (close a valve) associated with the data that was received.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Van’s teachings of controlling the valve by the central computer based on the received data in the system taught by the combination because it will permit the central computer to shut down the well (close the valve) remotely when an event has been detected on the oil tank.

In regards to claim 16, the combination of Peters, Maturana, Carlin and Van, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 17, the combination of Peters, Maturana, Carlin and Van, as shown in claim 4 above, teaches the claimed limitations.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US-6,967,589) and Maturana et al. (US-9,614,963) as applied to claim(s) 1 above, and further in view of Carlin et al. (US-4,551,719).

In regards to claim 10, the combination of Peters and Maturana, as applied in claim 1 above, further teaches a sensor to measure the oil level of the oil tank [see Peters col. 5 L. 37-39, col. 6 L. 4-7]. However, the combination does not teach that the sensor is an ultrasonic sensor.
On the other hand, Carlin teaches that an ultrasonic sensor can be used to measure the fill level of a tank [col. 3 L. 26-36, col. 8 L. 56-60]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Carlin’s teachings of using an ultrasonic sensor to measure the fill level in the system taught by the combination because an ultrasonic sensor provides accurate measurements of the fill level. 

In regards to claim 11, the combination of Peters and Maturana, as applied in claim 1 above, further teaches that the system comprises a plurality of sensors in addition to the sensor used to measure fill level [see Peters fig. 1, col. 5 L. 22-26 and L. 50-59]. This teaching means that the system comprises a second and third sensor. 
On the other hand, Carlin teaches that the system can comprise a sensor to detect an oil flow out of the oil storage tank through an outlet pipe [col. 8 L. 60-61, col. 11 L. 13-14]. This teaching means that the third sensor is a flow meter that is configured to detect an oil flow out of the oil storage tank through an outlet pipe.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Carlin’s teachings of having a flow meter to sense when oil is flowing out of the tank in the system taught by the combination because it will permit the system to know when oil is being purchased from the tank.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US-6,967,589) and Maturana et al. (US-9,614,963) and Carlin et al. (US-4,551,719) as applied to claim(s) 11 above, and further in view of Weighl et al. (US-2016/0167510) and Hutin et al. (GB-2,441,847).

In regards to claim 12, the combination of Peters, Maturana and Carlin, as applied in claim 1 above, does not teach that the second sensor is configured to detect operation of an air pump that pumps air into the oil tank and includes at least one of a magnetometer and a vibration sensor.  
On the other hand, Weighl teaches that a system comprising a tank can detect leaks using an air pump that pumps air into the tank [par. 0013 L. 3-5, par. 0023 L. 5-9 and last four lines]. 

The combination of Peters, Maturana, Carlin and Weighl does not teach that the second sensor detects an operation of the air pump.
On the other hand, Hutin teaches that a magnetometer can be used to detect operation of a pump [abstract L. 12-18]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hutin’s teachings of using a magnetometer to detect operation of the pump in the system taught by the combination because it will permit the system to detect when the air pump is on or off.

Allowable Subject Matter

Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 13, the prior art cited in this office action does not teach either by anticipation of combination the following limitations: determine whether a leak exists in the oil tank, based on a lag between a time when the magnetometer senses 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685